Exhibit 10.1

AMENDMENT

TO MANUFACTURING AND SUPPLY AGREEMENT

THIS AMENDMENT (this “Amendment”) to the Manufacture and Supply Agreement dated
as of December 8, 2009 (the “Agreement”) is entered into as of the 31st day of
December, 2013 (the “Amendment Effective Date”), by and between Columbia
Laboratories, (Bermuda) Ltd., a limited company existing and organized under the
laws of Bermuda, having a place of business at Canon’s Court, 22 Victoria
Street, Hamilton HM 12, Bermuda (“Columbia”), and Fleet Laboratories Limited, a
limited private company existing and organized under the laws of England, having
a place of business at 94 Rickmansworth Road, Watford Herts, WD18 7JJ, United
Kingdom (“Fleet”).

WHEREAS, Columbia and Fleet entered into the Agreement pursuant to which Fleet
has agreed to manufacture and supply to Columbia, and Columbia has agreed to
purchase, certain Products; and

WHEREAS, Columbia and Fleet have determined that it is in their respective best
interests to amend the Agreement to: (i) extend the Term; (ii) provide for an
expiration date of the Agreement; and (iii) modify certain quality matters.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Columbia and Fleet agree as follows:

1. Capitalized terms used but not defined in this Amendment shall have the
meanings ascribed to such terms in the Agreement

2. Section 12.1 of the Agreement, entitled Term, is hereby revised to provide in
its entirety as follows:

12.1 Term. Unless terminated earlier pursuant to Section 12.2 below, the initial
term of this Agreement shall expire on December 31, 2020 (“Initial Term”) and
shall be automatically extended for additional periods of two (2) years (each a
“Renewal Term”) and together with the Initial Term, the “Term”, unless either
party gives to the other party, not less than six (6) months prior to expiration
of the Initial Term or any Renewal Term, written notice of its intention not to
extend this Agreement; provided, however, that upon termination of this
Agreement Fleet agrees to perform its obligations under this Agreement for the
earlier of one year or Columbia’s engagement and qualification of an alternative
manufacturer of the Product.



--------------------------------------------------------------------------------

3. Commencing as of the Amendment Effective Date and continuing until such time
as Columbia provides Fleet with not less than 60 days prior written notice of
its intent to require Fleet to reinstate such compliance, the parties agree that
Fleet shall not be obligated to comply with FDA regulatory standards and
obligations, in general, unless otherwise specifically required by applicable
law. For the avoidance of doubt, compliance with all other applicable regulatory
standards including those of MHRA and the European Medicines Agency shall remain
in effect through-out the period of tolling of the FDA obligations.

4. Section 13.1 of the Agreement, entitled Notices, is hereby amended to provide
new contact information for Columbia Laboratories, Inc. as follows:

With Copy to:

Columbia Laboratories, Inc.

4 Liberty Square

Fourth Floor

Boston, MA 02109

Tel: (617) 639-1500

Fax: (617) 482-0618

Attention: General Counsel

5. All other terms and conditions of the Agreement remain in full force and
effect. Except as expressly provided in this Amendment, the Agreement shall
remain unmodified and is hereby ratified and affirmed. The execution, delivery,
and effectiveness of this Amendment shall not, except as expressly provided
herein, operate as a waiver of any right, power, or remedy of Columbia or Fleet
under the Agreement.

6. This Amendment, together with the Agreement, sets forth the entire agreement
and understanding between the parties as to the subject matter hereof and
thereof and merges all prior discussions and negotiations between them, and
neither of the parties shall be bound by any conditions, definitions,
warranties, understandings or representations with respect to such subject
matter other than as expressly provided herein and therein or as duly set forth
on or subsequent to the date hereof in writing and signed by a proper and duly
authorized officer or representative of the party to be bound thereby.

7. This Amendment may be signed in counterparts, each and every one of which
shall be deemed an original, notwithstanding variations in format or file
designation which may result from the electronic transmission, storage and
printing of copies of this Amendment from separate computers or printers.
Executed signatures pages to this Amendment may be delivered by facsimile or a
portable document format (PDF) copy (including copy(ies) sent by e-mail) and all
such shall be deemed as if actual signature pages had been delivered.

*-*-*-*

(Signature Page Follows)

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the
Amendment Effective Date.

 

COLUMBIA LABORATORIES (BERMUDA), LTD. By:   /s/ Frank Condella

Name:

Title:

 

Frank Condella

President and CEO

 

FLEET, LABORATORIES LIMITED By:   /s/ Hanna Coonagh

Name:

Title:

 

Hanna Coonagh

Managing Director Fleet

 

[Signature Page to Amendment]